Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (KR 101436863 B1).  Jang teaches a luggage body defining at least one luggage compartment, the luggage body having an outer surface, a seat supported by the luggage body, a safety belt 139 connected to the seat, a first set of front wheels 113 generally disposed below a bottom of the luggage body, a second set of rear wheels 116, the second set of wheels being selectively movable with respect to the luggage body between a stroller position (fig. 1) and a non-stroller position (fig. 6), the second set of wheels in the stroller position spaced farther from the first set of wheels than in the non-stroller position, the second set of wheels in the stroller position located to support the luggage body in a reclined orientation.  
The seat 130 is a structure for seating the child. The seat 130 may specifically include a back plate 131, a hip plate 135, and a belt 139. 
..
For the latter, the seat 130 may be fastened to the body 110, as opposed to the above. Specifically, the first fastening portion 151 may be fastened to the second fastening portion 156. Then, the first frame 115a of the movement module 112 may be taken out from the first channel 114a to make a state as shown in FIG. 1. In this case, as the body 110 is inclined backward, the seat 130 also tilts backward so that the carrier has a stable posture. (with emphasis)

Claims 2, 3, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Baldwin (11140958). Jan meets all claimed limitations except for the front wheels being extendable Baldwin teaches that it is known in the art to provide either front wheels and/or back wheel retractable for height adjustability via telescoping arms 60.   
Each increment and/or decrement of height is approximately about ½ inch. In operation, when an additional luggage bag 50 is positioned on side portion 18 and handle 11 and when travel suitcase 10 is pulled to be displace to various locations, telescopic wheel adjuster 60 are adjusted to extend and retract front wheels and/or rear wheels 17 so that travel suitcase 10 displaces steadily with stability and without much experiencing tumbling of travel suitcase 10. In one embodiment, telescopic wheel adjuster 60 can be adjusted up to three length adjustments. The adjustment can be manually done or by use of a mechanical mechanism (not illustrated in Figures) provided with a push button (not illustrated in Figures) to actuate the mechanical mechanism. The mechanical mechanism can be a pull-rod mechanism.   (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide It would have been obvious to one of ordinary skill in the art to provide adjustable front wheels as taught by Baldwin to provide the desired height and/or inclination for stability during handling the suitcase.
Regarding claim 15, note the rear wheel retainer at 114/115 in fig. 1.
Claims 6-7, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of McFarland et al. (20090289480) or Caldana (20040066069).  Jang meets all claimed limitations except for the seatbelt with the strap extending from the back to the base.  McFarland teaches that it is known in the art to provide a seat with safety belt at 7 and strap at 5.  Caldana also teaches that it is known in the art to provide a seat with safety belt at 6 and strap at 5.  it would have been obvious to one of ordinary skill in the art to provide a seat with a back and a base movable with the back and strap extending from the back to the base to provide an alternative seat structure and less weight and/or for smaller to ease traveling.
Regarding claim 19, note the back retainer in fig. 2.

Claims 1-3, 5, 8-10, 13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barenbrug et al. (20160235171) in view of Lorzano (20040021353).  Barenbrug teaches a luggage body defining at least one luggage compartment, the luggage body having an outer surface a first set of front wheels 142 generally disposed below a bottom of the luggage body, a second set of rear wheels 144, the second set of wheels being selectively movable with respect to the luggage body between a stroller position (fig. 2) and a non-stroller position (retracted in dash lines), the second set of wheels in the stroller position spaced farther from the first set of wheels than in the non-stroller position, the second set of wheels in the stroller position located to support the luggage body in a reclined orientation.  Barenbrug meets all claimed limitations except for the seat comprising a seat supported by the luggage body, a safety belt connected to the seat.  Lozano teaches that it is known in the art to provide a seat supported by the luggage body, a safety belt 24.  It would have been obvious to one of ordinary skill in the art to provide a seat as taught by Lozano to enable one to carry a child during travel easily.
Regarding claim 18, note the seat is movable by the adjustable strap and/or removable.
Regarding claim 19, note the retainer at 16/34/116/300.
Claims 6-7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barenbrug rejection, as set forth above, and further in view of McFarland et al. (20090289480) or Caldana (20040066069).  Lorzano in Barenbrug rejection does not teach the strap extending from the back to the base.  It would have been obvious to one of ordinary skill in the art to provide a seat with a back and a base movable with the back and strap extending from the back to the base to provide an alternative seat structure and less weight.
Note that other 102 and/or 103 rejections based on the cited references.  Note Chen 6016893 and Yves (FR2933579).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733